Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is responsive to Applicant's Response to Election/Restriction, filed April 22, 2022. As filed, claims 1-7 are pending in the instant application.
Priority
This application, filed 07/31/2020 claims foreign priority to 2019-142743 , filed 08/02/2019 claims foreign priority to 2019-142744 , filed 08/02/2019 claims foreign priority to 2019-142745 , filed 08/02/2019.
Information Disclosure Statement
Applicants' information disclosure statements (IDS) filed on 07/31/2020 and 01/20/2021 have been considered except where lined through. Please refer to Applicants' copy of the 1449 submitted herewith.  
Election/Restrictions
The restriction requirement under mailed on 01/20/2021 was incomplete and it is withdrawn.
The and new restriction requirement under 35 U.S.C. § 111 is issued herein.

Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I: 	Claims 1-3 drawn to a method of producing a 2-((meth)allyloxymethyl)acrylic acid derivative of formula (3),  classified in class C07C51/02.

Group II: 	Claims 4 and 6 drawn to a 2-((meth)allyloxymethyl)acrylic acid alkali metal salt powder of formula ( 1),  classified in class C07C57/04. 
Group III: 	Claims 5 and 7  drawn to a method for producing a 2-((meth)allyloxymethyl)acrylic acid alkali metal salt powder classified in class C07C51/418.

The inventions are distinct, each from the other because of the following reasons:
In the instant application, Groups I and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are mutually exclusive and are not obvious variants.  
In the instant case, the inventions as claimed do not overlap in scope and are mutually exclusive because Invention I is drawn to a method of producing a 2-((meth)allyloxymethyl)acrylic acid  derivative of formula (3) by reacting compound of formula (1) with halide (2); Invention III pertains to production of 2-((meth)allyloxymethyl)acrylic acid alkali metal salt powder.
Inventions of Group II and Group III are related as product and process of making the product.  The inventions can be shown to be distinct if either or both of the following can be shown: (A) that the process as claimed is not an obvious process of making the product and the process as claimed can be used to make another materially different product; or (B) that the product as claimed can be made by another materially different process. MPEP § 806.05(f) (Rev. 5, Aug. 2006). 
Group II is drawn to 2-((meth)allyloxymethyl)acrylic acid alkali metal salt powder of formula (I) and composition while Invention of Group III is drawn to a process for producing 2-((meth)allyloxymethyl)acrylic acid alkali metal salt powder.  At the time of invention, one of ordinary skill in the art would have recognized that the  2-((meth)allyloxymethyl)acrylic acid alkali metal salt powder can be made by another materially different starting materials and process than the method of Group III. For example, JP2012107208, 2012  (cited by Applicants in IDS)  teaches sodium and
potassium 2-(allyloxymethyl)acrylate (Na(AMA) and K(AMA) produced by a different method than claimed method(example para [0060]). 
Another example, EP2626374, Aug. 14, 2013 (cited in by Applicants in IDS) which discloses teaches diene-based carboxylate anion and salts and polymerizable or curable compositions thereof; specifically, preparation of sodium and potassium 2-(allyloxymethyl)acrylate Na(AMA) and K(AMA) which correspond to claimed formula 1 wherein M is Na, K and R1 is H (para [0121], [0134]; table 1 [0175]; example 1-1 on [0133]).
Accordingly, the inventions of Groups II and III have been shown to be distinct inventions, as required by MPEP § 806.05(f).
	Where the inventions as claimed have been shown to be independent or distinct, the examiner, in order to establish reasons for insisting upon restriction, must explain why there would be a serious burden on the examiner if restriction is not required. Thus, the examiner must show by appropriate explanation one of the following: (A) Separate classification thereof: this shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search; (B) A separate status in the art when they are classifiable together: even though they are classified together, each invention can be shown to have formed a separate subject for inventive effort when the examiner can show a recognition of separate inventive effort by inventors; or (C) A different field of search: where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries), a different field of search is shown, even though the two are classified together. MPEP § 808 (Rev. 5, Aug. 2006).
Further, the inventions of Groups I-III are drawn to different statutory classes of invention. See 35 U.S.C. § 101 (stating: “Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title (emphasis added).”). Additionally, the inventions according to Groups I-V have attained recognition in the art as separate subject matter with respect to the inventive effort needed for each invention. Because Groups I-III are drawn to different inventions, it logically follows that the inventions require a separate field of search. The artisans within Group I-III rely on different prior art to understand the scope of protection that the instant claims seek to remove from the public domain. Consequently, the inventions of Groups I-III need to be examined in view of different non-prior art issues in regard to the statutory requirements of 35 USC §§ 101 & 112.
Further, the inventions of Groups I-III require different classification searches.  The process of Group I is classified in class C07C51/02; the method of Group III is classified in class C07C51/418, whereas the compound of Group II is classified in class C07C57/04. Therefore, one of ordinary skill in the art would recognize the separate inventive effort required by inventors to make and use said inventions.
For the reasons outlined above, the Groups I-III are therefore distinct inventions, and that it would be a serious burden on the Examiner to examine all groups due to the fact that different claim constructions are required (as interpreted by persons having ordinary skill in different arts) for each of the Groups, and the fact that different searches are required in order to perform a comprehensive search of the prior art (due to the different classifications).
During a telephone conversation with Applicant’s Representative, Sarah Fredrick,  on May 10, 2022 a provisional election was made to prosecute the invention of Group I, claims 1-3 drawn to method for producing a method of producing 
2-((meth)allyloxymethyl)acrylic acid derivative of formula (3).  Affirmation of this election must be made by applicant in replying to this Office action.  
In response to a requirement for the election of a single disclosed species, Applicants elected the species related to Example 3 of the application for
prosecution. Specifically, Species 1 is 1H,1H,2H,2H-nonafluorohexyl ester of 2-
(allyloxymethyl) acrylic acid, Species 2 is 2-(allyloxymethyl) acrylate anion, Species 3 is potassium, and Species 4 is 1H,1H,2H,2H-nonafluorohexyl iodide. Claims 1-3 read on the elected species. 

Claims 4-7 are withdrawn from consideration as pertaining to non-elected invention. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1-3 are drawn to a method of method of producing a 2-((meth)allyloxymethyl)acrylic acid derivative, the method comprising causing a powder of a salt of a 2-((meth)allyloxymethyl)acrylic acid anion represented by the general formula (1) and an alkali metal cation (component A), and a halide represented by the general formula (2) (component B) to react with each other to produce a 2-((meth)allyloxymethyl)acrylic acid derivative represented by the general formula (3).


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

ln the compound of formula (3) and (2)  of claim1 the variable R2 is defined as organic or inorganic composite group, which read of any chemical group known- and derivatives thereof; variable n is a number of “1 or more”, the upper limit is not defined. However, from the description and also from the claim itself it is clear that only compounds for which a displacement reaction involving the displacement of the halogen can be produced via the method of claim 1. Therefore, at present the claims encompasses cover methods of producing compounds of formula (3) for which the extent of generalization is broader compared to the supported reaction conditions of tile examples.
Formula (3) contains alternatively useable species that do not share a single structural similarity. The only structural feature shared by all species of Formula (3) is 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
which is not an art-recognized physical or chemical class. Without a common structural core shared by the species in Formula (3), no “single structural similarity” exists. A single structural similarity is lacking due to the fact that R1, r2, n, m   prevent the core structure from being an art-recognized physical or chemical class. 
There is no substantial core structure that is shared by all species within Formula (3) and (2). There is no described correlation between the disclosed function and the structure(s) responsible for the function of cross-linking agents and reagents, curable compositions thereof.
By contrast, the nature and scope of the invention described in the Specification limited to preparation of one compound of formula (3), namely 1H,1H,2H,2H-Nonafluorohexyl Ester of 2-(Allyloxymethyl)Acrylic Acid  by reacting potassium 2-(allyloxymethyl)acrylate powder with  1H,1H,2H,2H-nonafluorohexyl iodide (11.99 (example 3), The species in the specification are not representative of the entire genus as claimed. 
The specification does not show any other examples of compounds of formula as claimed wherein variables are as defined which can performed the function recited in the claims.  As such a person skilled in the art would not recognize the written description of the invention as providing adequate support for the entire scope of the claimed invention.
Applicant has not described the claimed method of preparation of compounds of formula (3) by reacting substrate (1) with halide (2)  in a manner that would indicate they were in possession of the full scope of this genus, or even to describe what this genus is comprised of.
Regarding the requirement for adequate written description of chemical entities, Applicant's attention is directed to the MPEP §2163. 
In addition to lacking an adequate number of species, the disclosure fails to show a structural feature shared by all species of Formula (3) and derivatives   and (2) and to define a genus whose members can be “visualize[d] or recognize[d]” by the skilled artisan.
The specification, then, is considered absent of sufficiently detailed, relevant, identifying characteristics demonstrating that Applicant was in possession of the genus now claimed, i.e., additional complete or partial structures, other physical and/or chemical properties, functional characteristics coupled with a known or disclosed correlation between function and structure, demonstrating possession of the entirety of the claimed genus. 
Instant claims do not comply with the written description requirement  because the disclosure does not provide a representative number of species falling within the scope of the genus compound of formula (3 and (2) , what structures can perform the function recited in the claim. Applicants have not described the genus of compounds as claimed in a manner that would allow one skilled in the art to immediately envisage the compounds contemplated for use.  Applicants have not disclosed a  correlation between the claimed functional requirement and the structures that meet that requirement. As such, the claims lack adequate written description for the claimed compounds of formula ( 2) and (3).
Conclusion
Claims 1-3 are rejected. Claims 4-7 are withdrawn from consideration. 
concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587 (phone)
(571)270-8587 (fax)
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622